Citation Nr: 0403888	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  96-33 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1989, from January to April 1991, and from January to March 
1993.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO) which, in part, granted service 
connection for pes planus, evaluated as noncompensably 
disabling from June 23, 1994.

In March 2003, the rating for pes planus was increased to 10 
percent, effective May 13, 1999.  The veteran has not 
indicated that he is satisfied with the currently assigned 10 
percent disability rating.  Consequently, the issue of 
entitlement to a disability evaluation in excess of 10 
percent for pes planus remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].

This case was previously before the Board and was remanded to 
the RO in April 1998, July 2002 and June 2003.


REMAND

In June 2003, the Board remanded this case to the RO for 
compliance with the notification requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  In July 2001, the RO sent the veteran a VCAA 
notification letter, however this letter did not fully comply 
with the statutory and regulatory provisions because it did 
not advise the veteran of what the evidence must show to 
support his claim.  Another VCAA notification letter which 
fully complied with the VCAA was sent to the veteran in 
November 2003.  

The record shows that a Supplemental Statement of the Case 
(SSOC) was issued in August 2003, prior to the corrected VCAA 
notification letter in November 2003.  To avoid potential 
prejudice to the veteran, this case must be remanded to the 
Veterans Benefits Administration (VBA) for readjudication of 
the claim for an increased rating for pes planus.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, the June 2003 remand instructed the RO to 
consider functional loss due to pain under 38 C.F.R. § 4.40 
(2002) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 (2002) in evaluating the veteran's pes planus.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The August 2003 
SSOC did not address the issue of functional loss due to 
pain.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board apologizes for the delay in the adjudication of 
this case.  The Board notes, however, that in the January 
2003 written brief, the veteran's representative also 
requested that the case be remanded for readjudication.  

Accordingly, this case is REMANDED for the following:

VBA should adjudicate the issue on 
appeal, with particular attention to the 
applicability of the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  [DeLuca].

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




